Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 16-18, 20, 21 and 23) in the reply filed on 12/30/2021 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/21/2019, 3/20/2020, and 6/30/2021 have been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 1/7/2019 are approved by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cao et al. (US 2015/0287942).
Regarding claim 16, Cao discloses a thin film transistor comprising a substrate (202), an active layer on the substrate (206) and a passivation layer (214) disposed on a surface of the active layer facing 2 (para 0021, Fig. 2, claim 4).  Cao does not expressly disclose the first metal oxide layer being capable of moving a Fermi level of the active layer towards a side of a forbidden band close to a valence band.  However, given that the insulating first metal oxide layer of Cao is composed of the same material (HfO-2) that is used in the present invention, a person having an ordinary skill in the art would reasonably expect the insulating first metal oxide layer of Cao to have similar properties to those claimed because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established.
Regarding claim 17, Cao discloses the passivation layer further includes a second metal oxide layer (216 and 218), the second metal oxide layer comprising AlON and/or Al2O3 (para 0021, Fig. 2, claim 4).  Cao does not expressly disclose the second metal oxide layer being capable of moving the Fermi level of the active layer towards a side of the forbidden band close to a conduction band, majority carrier of the active layer being a hole under the effect of both the first metal oxide layer and the second metal oxide layer as recited in the claim.  However, given that the active layer and insulating first and second metal oxide layers of Cao are composed of the same material (carbon nanotubes, HfO2 and Al2O3, respectively) that are used in the present invention, a person having an ordinary skill in the art would reasonably expect the active layer and the insulating first and second metal oxide layer of Cao to possess similar properties to those claimed because it has been held that "products of identical 
Regarding claim 18, Cao discloses the first metal oxide layer is disposed on and in contact with the surface of the active layer facing away from the substrate (Fig. 2) and the second metal oxide layer is disposed on and in contact with a surface of the first metal oxide layer facing away from the active layer (Fig. 2).
Based on the foregoing, the claims are found to have been anticipated by the reference. The claims also would have been obvious over the teachings of the reference because selecting HfO2 and Al2O3 as the first and second oxide layers would have been within the purview of an ordinary skilled in the art.  
Claims 16-18, 20, 21 and 23 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morosawa et al. (US 2018/0090620).
Regarding claim 16, Morosawa discloses a thin film transistor comprising a substrate (110), an active layer (150) on the substrate and a passivation layer disposed on a surface of the active layer facing away from the substrate and covering at least a channel region of the active layer, wherein the passivation layer includes an insulating first metal oxide layer (first passivation layer, 180p), the first metal oxide layer comprising titanium oxide and a zirconium oxide (para 0013).  See Fig. 3.  Morosawa does not expressly disclose the first metal oxide layer being capable of moving a Fermi level of the active layer towards a side of a forbidden band close to a valence band.  However, given that the insulating first metal oxide layer of Morosawa is composed of the same material (ZrO2 or TiO2) that is used in the 
Regarding claim 17, Morosawa discloses the passivation layer further includes a second metal oxide layer (second passivation layer, 180q), the second metal oxide layer comprising aluminum oxide (para 0014).  Morosawa does not expressly disclose the second metal oxide layer being capable of moving the Fermi level of the active layer towards a side of the forbidden band close to a conduction band, majority carrier of the active layer being a hole under the effect of both the first metal oxide layer and the second metal oxide layer as recited in the claim.  However, given that the active layer and insulating first and second metal oxide layers of Morosawa are composed of the same material (carbon nanotubes, HfO2 and Al2O3, respectively) that are used in the present invention, a person having an ordinary skill in the art would reasonably expect the active layer and the insulating first and second metal oxide layer of Morosawa to possess similar properties to those claimed because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established.

Regarding claim 20, Morosawa discloses the passivation layer further includes an inorganic insulating layer (interlayer insulation layer, 181, Fig. 3), the inorganic insulating layer comprising at least one of a silicon oxide (SiOx), a silicon nitride (SiNx), and a silicon oxynitride (SiON) (para 0016).  Morosawa does not expressly disclose the inorganic insulating layer being capable of moving the Fermi level of the active layer towards a side of the forbidden band close to a conduction band, majority carrier of the active layer being a hole under the effect of both the first metal oxide layer and the inorganic insulating layer as recited in the claim.  However, given that the interlayer insulation layer of Morosawa are composed of the same material (silicon oxide (SiOx), a silicon nitride (SiNx), or a silicon oxynitride (SiON)) that are used in the present invention, a person having an ordinary skill in the art would reasonably expect the interlayer and active layers of Morosawa to possess similar properties to those claimed because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established.
Regarding claim 21, Morosawa discloses the first metal oxide layer is disposed on and in contact with the surface of the active layer facing away from the substrate; the inorganic insulating layer is 
Regarding claim 23, Morosawa discloses an electronic device comprising the thin film transistor according to claim 16 (organic light emitting diode (“OLED”) display device, para 0090, Fig. 4).
Based on the foregoing, the claims are found to have been anticipated by the reference. The claims also would have been obvious over the teachings of the reference because selecting ZrO2, TiO2 and Al2O3 as the first and second oxide layers would have been within the purview of an ordinary skilled in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
3/26/2022